DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1 and 3-18 in the reply filed on December 27, 2021 is acknowledged.  The traversal is on the ground(s) that the Examiner has not adequately demonstrated any of the distinctness (A), (B) or (C) and instead, has only stated a conclusion. 
 This is not found persuasive because although Applicants argue that distinctness (A), (B) or (C) has not been demonstrated, this is not the case. For example, the Office clearly pointed out in the restriction requirement that the products have materially different design due to Group I and II having different properties meeting (C). As such, the Office did more than state a mere conclusion. Additionally, the Office pointed out that the Groups I and II do not encompass overlapping subject matter meeting (A) nor do they appear to be obvious variants meeting (B). The Examiner points out that (A) and (B) are clearly demonstrated/shown by comparing claim 1 of Group I to claim 2 of Group II. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-18 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Ono (WO2018051793, rejection using corresponding English document US PN 10974987).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome the 102(a1) rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Regarding claims 1, 10-14 and 15: Ono teaches a substrate having compositions identical to that used by Applicants’ (see Ono Tables compared to Applicants Tables). As such, one having ordinary skill would reasonably conclude the properties of claim 1 to be present absent an evidentiary showing to the contrary (MPEP 2112). 
Regarding claim 4: The substrate has a thickness within the range claimed (see Col 9, line 45, Col. 9, lines 54-56 and Examples).
Regarding claims 5-7 and 8: The substrate has an average CTE of 3-15ppm/oC at 50-350oC (see Col. 8, lines 45-50 and Examples) a Young’s modulus within the ranges claims (see Col. 8 bridged to Col. 9 and Examples) and a porosity as claimed (See Col. 9, line 5 and Examples). 
Regarding claim 9: The substrate has a transmittance at 350nm of 50% or higher (see Col. 9, lines 10-11, Examples).
Regarding claims 16-18: Ono teaches their substrate being used for a LC antenna or a HF circuit and more specifically, a LC antenna or HF device comprising the substrate (see Col. 1 and 13). 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 102(a1 and a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ono (WO2018051793, rejection using corresponding English document US PN 10974987).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection under 102(a1) because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

	Alternatively, it is noted that the individual values would at the very least been obvious given that Ono’s areas allow for individual lengths and widths overlapping those claimed and overlapping ranges provides for a prima facie case of obviousness absent a showing of unexpected results (MPEP 2144.05). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784